Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.
Response to Arguments
3.	Applicants have summited a terminal disclaimer on 03/02/2021. Therefore, the rejection of claims 1-3, 7, 10-13, 17, 20, 21 and 24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6 of U.S Patent # 10193885 has been withdrawn.
Applicants have summited a terminal disclaimer on 03/02/2021. Therefore, the rejection of claims 1-3, 7, 10-13, 17, 20, 21 and 24 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6 of U.S Patent # 10193885 has been withdrawn.

4.	Applicant’s arguments filed on 02/01/2021 with respect to the rejection of independent claims 1-30 have been fully considered in view of applicant arguments and amendments made to the rejected claims and persuasive. The rejection of claims 1-30 has been withdrawn.

Allowable Subject Matter 
5.	Claims 1-30 are allowed.  The following is an examiner’s statement of reasons for allowance. Regarding independent claims 1, 10, 11, 20, 21, and 24: the closest prior arts to the claimed features of the invention found by examiner are Eren Kursun (US 20140333414), Luis Ortiz (US 7793109), and Boye (US20070061590).

Kursun is directed to a method for generating multiple biometric profiles for a user is disclosed. The method may include (1) receiving data from a user, the data comprising biometric data for a user and device specifications for the electronic device; (2) at least one computer processor retrieving at least one existing user profile; (3) the at least one computer processor determining whether the data is consistent with at least one of the existing profiles; and (4) the at least one computer processor updating at least one existing profile if the data is consistent with 
However the cited arts alone or in combination fail to teach in response to a first user input for executing the content, receive a second user input selecting second biometric information of the user, the second biometric information being different from the first biometric information, based on receiving the second user input, obtain the second biometric information, and remove the security on the content based on the second biometric information without using the first biometric information biometric information from among a plurality of types of biometric information presented to the.
Therefore, independent claims 1, 10, 11, 20, 21, and 24 are allowed. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly “Comments on Statement of Reasons for Allowance”.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with applicant representative Negley Thomas A (Registration No, 70,362) on 02/26/2021.

LISTING OF CLAIMS:
1.  (Previously Presented):  A device for removing security on content using second biometric information, the device comprising:
a memory configured to store content; and
at least one processor configured to:

	in response to a first user input for executing the content, receive a second user input selecting the second biometric information of the user, the second biometric information being different from the first biometric information, 
	based on receiving the second user input, obtain the second biometric information, and 
	remove the security on the content based on the received second biometric information without using the first biometric information,
wherein the second user input comprises a user input selecting a type of the second biometric information from among a plurality of types of biometric information presented to the user.

2.  (Previously Presented):  The device of claim 1, wherein the at least one processor is further configured to remove the security on the content using at least one of a password and a decryption key when the user is authenticated using the second biometric information.

3.  (Previously Presented):  The device of claim 2, wherein: 
the password is at least one of a common password that is used for both the first biometric information and the second biometric information, or a second password that corresponds to the second biometric information; and
when the security on the content is removed, the at least one processor is further configured to remove restriction on access to the content using the password.

4.  (Previously Presented):  The device of claim 2, wherein: 
the decryption key is at least one of a common decryption key that is commonly used for both the first biometric information and the second biometric information, or a second decryption key that corresponds to the second biometric information; and
when the security on the content is removed, the at least one processor is further configured to decrypt, using the decryption key, the content that is encrypted. 

5.  (Previously Presented):  The device of claim 4, wherein, when the decryption key is the second decryption key, the at least one processor is further configured to decrypt an encrypted first encryption key corresponding to the first biometric information using the second decryption key, and decrypt the content using a first decryption key obtained by decrypting the encrypted first encryption key.

6.  (Original):  The device of claim 1, wherein a second decryption key corresponding to the second biometric information is generated using a base second biometric information that is for user authentication and is pre-stored in the memory.

7.  (Previously Presented):  The device of claim 1, wherein the at least one processor is further configured to obtain the second biometric information when the second biometric information is selected through a screen for selecting one of the first biometric information and the second biometric information.

8.  (Original):  The device of claim 1, further comprising a communicator, 
wherein the second biometric information is obtained from at least one external device through the communicator.

9.  (Original):  The device of claim 1, further comprising at least one biometrics sensor configured to recognize biometric information of the user, 
wherein the second biometric information is obtained from the at least one biometrics sensor.

10.  (Currently Amended):  A device for logging in to a server using biometric information, the device comprising:
a communicator configured to communicate with the server located outside the device; and
at least one processor configured to log in to the server based on first biometric information of a user, and after the device is logged off from the server, to receive a user input selecting second biometric information of the user, the second biometric information being different from the first biometric information, based on receiving the user input, to obtain the second biometric information of the user, to obtain a password related to the second biometric information without using the first biometric information, to transmit the password to the server through the communicator, and to re-log in to the server when the user is authenticated using the password,
wherein the user input comprises a user input selecting a type of the second biometric information from among a plurality of types of biometric information presented to the user. 

11.  (Previously Presented):  A method of removing security on content using second biometric information, the method comprising:
storing content on which security is set based on first biometric information of a user;
in response to a first user input for executing the content, receiving a second user input selecting the second biometric information of the user, the second biometric information being different from the first biometric information;
based on receiving the second user input, obtaining the second biometric information; and
removing the security on the content based on the received second biometric information without using the first biometric information,
wherein the second user input comprises a user input selecting a type of the second biometric information from among a plurality of types of biometric information presented to the user.

12.  (Original):  The method of claim 11, wherein the removing of the security comprises, in response to the user being authenticated using the second biometric information, removing the security on the content using at least one of a password and a decryption key.

13.  (Original):  The method of claim 12, wherein: 

the removing of the security comprises removing restriction on access to the content using the password. 

14.  (Original):  The method of claim 12, wherein: 
the decryption key is at least one of a common decryption key that is commonly used for both the first biometric information and the second biometric information, or a second decryption key that corresponds to the second biometric information; and
the removing of the security comprises decrypting the content that is encrypted using the decryption key. 

15.  (Original):  The method of claim 14, wherein, when the decryption key is the second decryption key, the decrypting of the content comprises:
decrypting an encrypted first encryption key corresponding to the first biometric information using the second decryption key; and
decrypting the content by using a first decryption key obtained by decrypting the encrypted first encryption key. 



17.  (Original):  The method of claim 11, wherein the obtaining of the second biometric information comprises, when the second biometric information is selected through a screen for selecting one of the first biometric information and the second biometric information, obtaining the second biometric information.

18.  (Original):  The method of claim 11, wherein the obtaining of the second biometric information comprises obtaining the second biometric information from at least one external device. 

19.  (Original):  The method of claim 11, wherein the obtaining of the second biometric information comprises obtaining the second biometric information from at least one biometrics sensor configured to recognize biometric information of the user. 

20.  (Currently Amended):  A method of logging in to a server using biometric information, the method comprising:
logging in to the server based on first biometric information of a user;
receiving a user input selecting second biometric information of the user, the second biometric information being different from the first biometric information;

obtaining a password related to the second biometric information without using the first biometric information;
transmitting the password to the server; and
re-logging in to the server when the user is authenticated using the password  transmitted to the server,
wherein the user input comprises a user input selecting a type of the second biometric information from among a plurality of types of biometric information presented to the user.

21.  (Currently Amended):  A method of managing security of a content stored on a first device, the method comprising:
obtaining first biometric information;
receiving a user input selecting second biometric information;
based on receiving the user input, receiving from a second device the second biometric information; 
setting security on the content based on the obtained first biometric information and the received second biometric information; and
removing the security from the content based on the second biometric information without using the first biometric information,
wherein the user input comprises a user input selecting a type of the second biometric information from among a plurality of types of biometric information presented to the user.

22.  (Original):  The method of claim 21, wherein the setting the security on the content based on the first biometric information and the second biometric information comprises:
generating a first encryption key associated with the first biometric information;
encrypting the content using the first encryption key;
receiving a second encryption key associated with the second biometric information; and
encrypting the encrypted content using the second encryption key.

23.  (Original):  The method of claim 21, wherein the setting the security on the content based on the first biometric information and the second biometric information comprises:
generating a first encryption key associated with the first biometric information;
receiving a second encryption key associated with the second biometric information;
generating a third encryption key by combining at least a portion of the first encryption key with at least a portion of the second encryption key; and
encrypting the content using the third encryption key.

24.  (Currently Amended):  A method of managing security of a content stored on a first device, the method comprising:
obtaining first biometric information;
setting security on the content based on the first biometric information;
receiving a user input selecting second biometric information;

removing the security from the content based on the second biometric information without using the first biometric information,
wherein the user input comprises a user input selecting a type of the second biometric information from among a plurality of types of biometric information presented to the user.

25.  (Original):  The method of claim 24, wherein the setting the security on the content based on the first biometric information comprises: 
generating a first encryption key associated with the first biometric information;
encrypting the content using the first encryption key;
generating a first decryption key corresponding to the first encryption key; and
encrypting the first decryption key using a second encryption key associated with the second biometric information. 

26.  (Original):  The method of claim 25, wherein the removing the security from the content comprises: 
receiving a second decryption key corresponding to the second encryption key;
decrypting the first decryption key using the second decryption key; and 
decrypting the content using the first decryption key.



28.  (Previously Presented):  The device of claim 1, wherein setting the security on the content comprises locking the content.

29.  (Previously Presented):  The device of claim 1, wherein the security is set on the content without using the second biometric information of the user.

30.  (Previously Presented):  The device of claim 29, wherein setting the security on the content comprises locking the content, and
wherein the content is locked using the first biometric information without using the second biometric information, and wherein the content is unlocked using the second biometric information without using the first biometric information.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/THANH H LE/             Examiner, Art Unit 2432                                                                                                                                                                                           

/Kevin Bechtel/             Primary Examiner, Art Unit 2491